DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered. 
Drawings
The replacement drawings were received on 4/13/21; these drawings overcome all of the previous objections and are accepted.  
Claim Objections
Claim 14 is/are objected to because of the following informalities:  
Claim 14: line 1, replace “wherein the one or more shock absorbers are formed from” with ---wherein the polymer is selected from---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salciarini et al (US 20100108676).
Claims 1-3: Salciarini discloses a makeup compact (see Fig 1) [0069] comprising: a singular integrated (integrated according to Oxford dictionary means “with various parts or aspects linked or coordinated) platform (11+5 combine together to form a single platform) defined by a platform (5) and a frame (11) note [0076] says these can be one piece permanently fastened together which would also result in a “singular integrated platform”. The platform comprising a pan well (see depression in 5, Fig 2) and one or more shock absorbers (12) in the form of coil (helical) springs [0017 & 0076]. Each of the one or more shock absorbers has a first end coupled to the platform bottom when the device is assembled [0076] and a second end coupled to, and therefore comprising, a round foot (11A) because this bottom is what the spring stands on. The one or more shock absorbers mechanically isolate the pan well from vibrations and from the base [0017]. The base also comprises a cover (3) hinged (10) to the base (see Fig 2) allowing the lid to cover and expose the pan well (see Fig 2). The cover includes a mirror (7) [0072]. 
. 	
Claim(s) 1-3, 10-11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al (US 20150223583) in view of Salciarini et al (US 20100108676).
Claims 1-3: Greenfield discloses a cosmetic makeup compact (10) comprising a base (12) comprising: a frame (36+30+16+50); a single integrated platform (96) with a pan well (central depression of 34); the platform comprising one or more shock absorbers (26) [0054-0055] each of the shock absorbers is coupled to the base at their second end (68) with this second end (68) forming a foot and coupled to a bottom of the platform at their first end (70) in order to mechanically isolate the pan well from the base and from mechanical vibrations [0054-0055] (see Figs 1-5). The compact further comprises a cover (14) comprising a mirror (38) [0025] with the cover being hingedly (32) connected to the base to selectively cover and expose the pan well (see Figs 1-5). The frame comprises a frame hinge portion (86) and a frame bump (54, Fig 5) and the cover hinge portion and frame hinge portion together form a hinge between the cover and base with the hinge portions sharing a common axis of rotation (about hinge pins 32) and the front lip bump and frame bump are configured to selectively friction, or snap, fit the cover with the frame and the base (see Figs 2-5). Greenfield indicates the shock absorbers can have any shape or configuration [0032] and discloses the invention essentially as claimed except for the shock absorbers having a helical shape/configuration and the feet of the shock absorbers being rectangular instead of round.
Salciarini, however, discloses a makeup compact (see Fig 1) [0069] comprising: a singular integrated platform (11+5) coupled to one or more shock absorbers (12) in the form of coil springs [0017 & 0076], which are helically shaped (see Fig 2). Salciarini teaches helical coil springs are a useful configuration for shock absorbing members in cosmetic compacts. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the configuration of the shock absorbers of Greenfield to be in the shape of coil springs in view of Salciarini since Greenfield states the shock absorbers could be any shape or configuration and Salciarini teaches this helical configuration to be useful for this exact purpose. 
Modified Greenfield discloses the invention essentially as claimed except for the feet at the second end of the helically shaped shock absorbers being rectangular instead of round. However, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Greenfield. Additionally, the office notes that applicant’s own disclosure does not describe these feet as being rectangular for any particular reason nor does it indicate that this shape solves any kind of problem or works better than the round feet disclosed by modified Greenfield.
Claims 10, 13, and 16: Greenfield discloses a cosmetic makeup compact (10) comprising a base (12) comprising: a frame (36+30+16+50); a single integrated platform (96) with a pan well (central depression of 34); the platform comprising one or more shock absorbers (26) [0054-0055] each of the shock absorbers is coupled to the base at their second end (68) with this second end (68) forming a circular foot and coupled to a bottom of the platform at their first end (70) in order to mechanically isolate the pan well from the base and from mechanical vibrations [0054-0055] (see Figs 1-5). The compact further comprises a cover (14) comprising a mirror (38) [0025] with the cover being hingedly (32) connected to the base to selectively cover and expose the pan well (see Figs 1-5). The frame comprises a frame hinge portion (86) and a frame bump (54, Fig 5) and the cover hinge portion and frame hinge portion together form a hinge between the cover and base with the hinge portions sharing a common axis of rotation (about hinge pins 32) and the front lip bump and frame bump are configured to selectively friction, or snap, fit the cover with the frame and the base (see Figs 2-5). Greenfield indicates the one or more shock absorbers can be formed as a single piece and joined to the platform thereby forming a single piece when the entire device is assembled (see Figs 2-3) and these shock absorbers can be formed from a polyamide (nylon) polymer [0034] or of any other known polymer that is resilient [0034]. The shock absorbers are illustrated with a constant radius of curvature about a central axis along a height of the shock absorber (see Figs 2-5). Greenfield indicates the shock absorbers can have any shape or configuration [0032] and discloses the invention essentially as claimed except for the shock absorbers having a helical shape/configuration. 
Salciarini, however, discloses a makeup compact (see Fig 1) [0069] comprising: a singular integrated platform (11+5) coupled to one or more shock absorbers (12) in the form of coil springs [0017 & 0076], which are helically shaped (see Fig 2). Salciarini teaches helical coil springs are a useful configuration for shock absorbing members in cosmetic compacts. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the configuration of the shock absorbers of Greenfield to be in the shape of coil springs in view of Salciarini since Greenfield states the shock absorbers could be any shape or configuration and Salciarini teaches this helical configuration to be useful for this exact purpose. 
Modified Greenfield discloses the invention essentially as claimed except for the feet at the second end of the helically shaped shock absorbers being rectangular instead of round. However, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Greenfield. Additionally, the office notes that applicant’s own disclosure does not describe these feet as being rectangular for any particular reason nor does it indicate that this shape solves any kind of problem or works better than the round feet disclosed by modified Greenfield.
Claim 11, Greenfield further discloses the compact cover having a cover hinge portion (22a, see Figs 1-5) and a front lip bump (protrusion below 56, Fig 5). The frame comprises a frame hinge portion (86) and a frame bump (54, Fig 5) and the cover hinge portion and frame hinge portion together form a hinge between the cover and base with the hinge portions sharing a common axis of rotation (about hinge pins 32, see Fig 2). The front lip bump and frame bump are configured to selectively friction, or snap, fit the cover with the frame and the base (see Figs 2-5).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al (US 20150223583) in view of Salciarini et al (US 20100108676) as applied to claim 10 above and further in view of Thorpe (US 20080264440).
Claim 14, modified Greenfield discloses the invention of claim 10 and Greenfield further discloses the one or more shock absorbers can be formed from a polyamide (nylon) polymer [0034], thermoplastic elastomer, rubber, or any other resilient material known in the art [0034]. 
Modified Greenfield discloses the invention essentially as claimed except for the shock absorbers being formed from a vulcanized rubber.
Thorpe, however, teaches that resilient polymeric materials for use in cosmetic compact applications are thermoplastic elastomers, thermoplastic rubber, and neoprene (vulcanized rubber) [0040]. Thorpe teaches that thermoplastic elastomers, rubbers, and vulcanized rubber are known equivalent materials known in the art for use as resilient materials in cosmetic compacts. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the shock absorbers of modified Greenfield to be formed from vulcanized rubber in view of Thorpe since Thorpe teaches vulcanized rubber to be a resilient material equivalent to those taught by Greenfield and since Greenfield provides motivation to use other resilient materials in the art. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al (US 20150223583) in view of Salciarini et al (US 20100108676) as applied to claim 10 above and further in view of Kendall (US 1194187).
Claim 17, Greenfield in view of Salciarini discloses the compact of claim 10 and the shock absorbers having a constant radius of curvature. Modified Greenfield discloses the invention essentially as claimed except for the helical springs having a varying radius of curvature. 
Kendall, however, a makeup compact (see Fig 1) comprising: a singular integrated platform (13+14), the platform comprising: a pan well (interior space created by 26, see Figs 2-4) and one shock absorber (14) coupled at a first end to the platform (see Figs 2-4) and coupled at a second end to a foot (24) with the shock absorber being able to mechanically isolate the pan from mechanical vibrations because this is what a spring would do (see Figs 1-4). Kendall further discloses the shock absorber to be in the shape of a helical spring having a varying radius of curvature about its central axis along a height of the spring because the radius of the spring is greatest at its second end and decreases to its first end (see Figs 2 & 4). Kendall discloses that it is old and well known to use springs having a variable radius of curvature in cosmetic compacts comprising helical coil springs. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the compact of modified Greenfield by providing each of the springs with a varying radius of curvature about a central axis along a height of each the springs in view of Kendall since there is only one of two ways to make the spring shock absorbers, with a constant radius of curvature or with a variable radius of curvature and Kendall teaches it is old and well-known to make them with a varying radius of curvature. 
Response to Arguments
Applicant’s arguments filed 4/13/21 with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772